DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s response dated 06/02/2022, Applicant amended Claims 1 – 3, 8, 9, 13 and 14; canceled Claims 4 and 16; and argued against all rejections previously set forth in the Office Action dated 03/02/2022.
	In light of Applicant amendments and remarks, the previously set forth rejecting under 35 U.S.C. 112 are withdrawn.

Status of the Claims
Claims 1 – 3, 5 – 15 and 17 – 19 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5 – 15 and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Geidl et al. (US 2009/0195506) (hereinafter, Geidl) in view of Zhai et al. (US 9,678,664) (hereinafter, Zhai) and in further view of Wu et al. (US 2018/0307680) (hereinafter, Wu) (listed in IDS dated 06/04/2021.

Regarding Claim 1, Geidl teaches a method of predicting keystrokes (See Geidl’s Abstract), the method comprising: 
obtaining, by a device, aggregated data representing a cumulative impact of a plurality of types of factors affecting a typing behavior of a user, based on receiving a keystroke from the user (Geidl in par 0030 and Fig. 3, teaches that predictive keyboard engine 320 outputs an indication 340 of which key a user intended to select with a particular user input. This indication 340 can also be returned to one or more modules 322 – 332 to assist in determining the current input environment. Geidl in par 0032, further teaches that operation mode detection module 322 detects the operation mode of the device on which soft keyboard 308 is being displayed. Geidl in par 0035, further taches that language dictionaries module 324 makes one or more language- specific dictionaries available to predictive keyboard engine 320. Predictive keyboard engine 320 can use various information from different modules 322-332 to attempt to identify particular words or phrases that are being input by a user, one of which is the specific language typically being used by the user. Geidl in par 0062, further teaches that a user input is received via a soft keyboard (act 402). Information describing a current input environment is obtained (act 404). This information can be any of a variety of different types of information, such as the information discussed with reference to modules 322-332); 
extracting, by the device, a plurality of features from the aggregated data (Geidl in par 0034, further teaches that the information describing the operation mode of the device from operation mode detection module 322 can be used by predictive keyboard engine 320 in a variety of different manners. For example, predictive keyboard engine 320 may assume that it is more difficult to accurately identify a particular key when a device is moving rather than stationary, so engine 320 may assign larger areas of soft keyboard 308 to particular keys when the device is moving rather than when the device is stationary. These larger areas could corresponding to larger keys being displayed on soft keyboard 308, or larger hit targets for particular keys. Geidl in par 0063, further teaches that a particular one or more keys that were intended to be selected by the user input are determined (act 406) based at least in part on the information obtained in act 404. An indication of the one or more keys that were determined to be selected by the user is output (act 408). An indication of a predicted input string is also optionally output (act 410). Additionally, the soft keyboard is altered (act 412) based at least in part on the information obtained in act 404. This altering can be, for example, changing the layout and/or changing the alphanumeric characters or symbols corresponding to the keys of the soft keyboard); 
Geidl in par 0058, further teaches that  predictive keyboard engine 320 can determine how to change the layout and/or alphanumeric characters or symbols corresponding to the keys of soft keyboard 308, and/or determine which key a user intended to select with a particular user input in a variety of different manners Predictive keyboard engine 320 is a learning system that is trained with various inputs (combinations of user input 310 and various different information describing the current input environment). This training involves providing engine 320 with the various inputs and the correct answer so that engine 320 can learn what answers should be given in response to the various inputs. Any of a variety of different learning systems can be used including artificial intelligence systems and other statistical-based systems. For example, such learning systems can include an artificial neural network, Bayesian inference system, k-nearest neighbor algorithm, and so forth.
However, Geidl does not specifically disclose determining, by the device, a plurality of feature vectors from the plurality of features; and 
predicting, by a unified neural network in the device, a predicted key, based on a probability of the user intending to press the predicted key determined from the plurality of feature vectors.  
Zhai teaches a method that determine, based on at least one spatial feature of a gesture that is processed by a computing device using a neural network, at least one character string (See Zhai’s Abstract).
Zhai in Col. 10 lines 3 – 6 and 19 – 27, teaches that keyboard module 22 may determine, based on at least one spatial feature of the gesture that is processed by computing device 10 using a neural network, at least one character string. The input values of the spatial features at a particular point in time may be structured in a “frame,” which may be a column vector of an input matrix. Zhai in Col. 10 line 56 – Col. 11 line 2, further teaches that based on the input values of this particular frame, the neural network used by keyboard module 22 may generate one or more probabilities of one or more characters. For instance, the neural net may indicate a probability of 0.8 for the character “I,” a probability of 0.05 for the character “U,” a probability of 0.05 for the character “O,” a probability of 0.05 for the character “J,” and a probability of 0.05 for the character “K.” The output values of the neural network may be structured in a column vector (e.g., column matrix) of an output matrix. For instance, each column of the output matrix may represent a set of probabilities for respective characters based on a respective frame that is input to the neural network.
Zhai in Col 11 lines 18 – 4, further teaches that the Keyboard module 22 may determine one or more character strings based on the output of the neural network. For instance, keyboard module 22 may model the probabilities of the characters for each respective column vector of the output matrix in a data structure, and determine which character strings have higher probabilities than other character strings.
Zhai in Col. 33, lines 15 – 19, further teaches that the computing device may output, for display at the output device, based at least in part on the processing of the at least one spatial feature of the gesture using the neural network, the at least one character string.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Zhai with the teachings as in Geidl in order to predict a key by using probabilities in a neural network as disclosed in Zhai. The motivation for doing so would have been to provide a method that speed up text entry and increase efficiency of gesture based text input (See Zhai’s Col. 1 lines 20 – 28).
However, Geidl in view of Zhai does not specifically disclose wherein the plurality of feature vectors are determined by at least one of normalizing the plurality of features and encoding the plurality of features, wherein an extracted feature is normalized by a factor unique to the extracted feature, and wherein the extracted feature is encoded if the extracted feature is non-numerical.
Wu teaches obtaining a probability distribution of complete words to topics and a probability distribution of complete texts to topics; calculating a relevance score between the complete word and any other complete word respectively to obtain a relevance score between every two complete words; and determining, according to an obtained query word and the obtained relevance score between every two complete words, a keyword corresponding to the query word (See Wu’s Abstract).
Wu in par 0076 - 0077 and Fig. 3, teaches that Step S350 may comprise: obtaining complete topic word vectors from the probability distributions of complete words to topics, selecting a complete topic word vector as a to-be-processed topic vector, using every two complete words in the to-be-processed topic vector as a to-be-processed phrase, calculating a relevance weight of the to-be-processed phrase in each complete topic word vector, respectively, using a sum of the relevance weights of the to-be-processed phrase in all complete topic word vectors as a relevance score of the to-be-processed phrase, using a next complete topic word vector as the to-be-processed topic vector, and repeating the above steps until relevance scores of all to-be-processed phrases are obtained through calculation. In step S360, determine, according to an obtained query word and the obtained relevance score between every two complete word, a keyword corresponding to the query word.
Accordingly, Since the claim language requires the determination of the plurality of features by at least one of normalizing the plurality of features or encoding the plurality of features, Wu teaches or suggests wherein the plurality of feature vectors are determined by normalizing the plurality of features, wherein an extracted feature is normalized by a factor unique to the extracted feature.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Wu with the teachings as in Geidl and Zhai in order to determine a plurality of vectors as disclosed in Wu. The motivation for doing so would have been to effectively provide the user using artificial intelligence technologies a keyword recommendation that is more pertinent for more refined texts in an industry, thus suggesting relevant keywords associated with the user (See Wu’s par 0002 and 0006).

Regarding Claim 2, Geidl in view of Zhai and in further view of Wu teaches the limitations contained in parent Claim 1. Geidl further teaches:
wherein the plurality of types of factors affecting the typing behavior of the user comprises at least one of: characteristics of the device, the characteristics of the device comprising at least one of type of a display of the device, a bezel size of a bezel of the device, and presence of an edge display of the device; contextual parameters pertaining to the device, the contextual parameters pertaining to the device comprising at least one of an orientation of the device, a speed of movement of the device, a tilt angle of the device, and a touch pressure of the user on the device; contextual parameters pertaining to the user, the contextual parameters pertaining to the user comprising at least one of number of fingers of the user used for typing, a type of finger of the user used for typing, a size of a finger of the user used for typing, a typing speed of the user, and a movement of the device while typing; specifics of a keyboard displayed on the device comprising, the specifics of the keyboard comprising at least one of a key size of keys of the keyboard, a size of a keyboard 32layout of the keyboard, a key position of the keys of the keyboard, a keypad type of the keyboard, a sub-keypad type of the keyboard, and keystroke details comprising at least one of characters typed previously by the user and words typed previously by the user; and touch information comprising at least one of an inter-key timestamp, an intra-key timestamp, and a touch position (Geidl in par 0034, further teaches that the information describing the operation mode of the device from operation mode detection module 322 can be used by predictive keyboard engine 320 in a variety of different manners. For example, predictive keyboard engine 320 may assume that it is more difficult to accurately identify a particular key when a device is moving rather than stationary, so engine 320 may assign larger areas of soft keyboard 308 to particular keys when the device is moving rather than when the device is stationary. These larger areas could corresponding to larger keys being displayed on soft keyboard 308, or larger hit targets for particular keys).  

Regarding Claim 3, Geidl in view of Zhai and in further view of Wu teaches the limitations contained in parent Claim 1. Geidl further teaches:
wherein the plurality of features are extracted by categorizing the aggregated data into at least one category comprising temporal information, spatial information, syntactic information and touch information (Geidl in par 0029 and Fig. 3, teaches that predictive keyboard module 304 includes a predictive keyboard engine 320, an operation mode detection module 322, a language dictionaries module 324, a user specific lexica module 326, a context mapping module 328, a language detection module 330, and a word and phrase n-gram statistics module 332. Each of modules 322-332 provides, to predictive keyboard engine 320, various information regarding the current input environment for soft keyboard 308. Predictive keyboard engine 320 in turn uses this information regarding the current input environment to change soft keyboard 308 (e.g., the layout or the characters or symbols corresponding to particular keys), and also to determine which one or more keys of soft keyboard 308 the user intended to select with user input 310). 

Regarding Claim 5, Geidl in view of Zhai and in further view of Wu teaches the limitations contained in parent Claim 1. Zhai further teaches:
further comprising: determining probabilities of the user intending to press a plurality of keys, including the predicted key, wherein the probability of the user intending to press the predicted key is highest among the probabilities of the user intending to press the plurality of keys (Zhai in Col. 10 lines 3 – 6 and 19 – 27, teaches that keyboard module 22 may determine, based on at least one spatial feature of the gesture that is processed by computing device 10 using a neural network, at least one character string. The input values of the spatial features at a particular point in time may be structured in a “frame,” which may be a column vector of an input matrix. Zhai in Col. 10 line 56 – Col. 11 line 2, further teaches that based on the input values of this particular frame, the neural network used by keyboard module 22 may generate one or more probabilities of one or more characters. For instance, the neural net may indicate a probability of 0.8 for the character “I,” a probability of 0.05 for the character “U,” a probability of 0.05 for the character “O,” a probability of 0.05 for the character “J,” and a probability of 0.05 for the character “K.” The output values of the neural network may be structured in a column vector (e.g., column matrix) of an output matrix. For instance, each column of the output matrix may represent a set of probabilities for respective characters based on a respective frame that is input to the neural network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Zhai with the teachings as in Geidl in order to predict a key by using probabilities in a neural network as disclosed in Zhai. The motivation for doing so would have been to provide a method that speed up text entry and increase efficiency of gesture based text input (See Zhai’s Col. 1 lines 20 – 28).

Regarding Claim 6, Geidl in view of Zhai and in further view of Wu teaches the limitations contained in parent Claim 1. Geidl further teaches:
further comprising: 
displaying, by the device, the predicted key (Geidl in par 0030 and Fig. 3, further teaches that predictive keyboard engine 320 outputs an indication 340 of which key a user intended to select with a particular user input. This indication 340 is typically used to update the user interface of soft keyboard 308, and can also be provided to another component for utilization as a character(s) entry).  

Regarding Claim 7, Geidl in view of Zhai and in further view of Wu teaches the limitations contained in parent Claim 1. Geidl further teaches:
further comprising: 
predicting, based on at least one of the plurality of feature vectors, at least one of: at least one character, based on at least one of previously typed characters and at least one previously typed word (Geidl in par 0031 and Fig. 3, teaches that predictive keyboard engine 340 outputs a predicted input string 360 which is a prediction by engine 340 of a particular word or phrase that the user is inputting. Outputting this predication allows the user to select an "autocomplete" option where the predicted word or phrase is input without the user needing to enter any more characters of the word or phrase. Geidl in par 0063 and Fig. 4, further teaches that a particular one or more keys that were intended to be selected by the user input are determined (act 406) based at least in part on the information obtained in act 404. An indication of the one or more keys that were determined to be selected by the user is output (act 408). An indication of a predicted input string is also optionally output (act 410)).

Regarding Claim 8, Geidl teaches a method of predicting keystrokes (See Geidl’s Abstract), the method comprising: 
receiving, by a device, a keystroke from a user (Geidl in par 0030 and Fig. 3, teaches that predictive keyboard engine 320 outputs an indication 340 of which key a user intended to select with a particular user input. This indication 340 can also be returned to one or more modules 322 – 332 to assist in determining the current input environment. Geidl in par 0032, further teaches that operation mode detection module 322 detects the operation mode of the device on which soft keyboard 308 is being displayed. Geidl in par 0062, further teaches that a user input is received via a soft keyboard (act 402). Information describing a current input environment is obtained (act 404). This information can be any of a variety of different types of information, such as the information discussed with reference to modules 322-332); 
generating, by the device, a keystroke log, wherein the keystroke is stored in the keystroke log (Geidl in par 0029, further teaches that predictive keyboard module 304 includes a predictive keyboard engine 320, an operation mode detection module 322, a language dictionaries module 324, a user specific lexica module 326, a context mapping module 328, a language detection module 330, and a word and phrase n-gram statistics module 332. Each of modules 322-332 provides, to predictive keyboard engine 320, various information regarding the current input environment for soft keyboard 308. Predictive keyboard engine 320 in turn uses this information regarding the current input environment to change soft keyboard 308 (e.g., the layout or the characters or symbols corresponding to particular keys), and also to determine which one or more keys of soft keyboard 308 the user intended to select with user input 310. Geidl in par 0035 – 0036, further teaches that one piece of information provided to predictive keyboard engine 320 by language dictionaries module 324 to assist in making this determination is a dictionary of words and/or phrases for the language(s) typically being used by the user. The language(s) typically being used by the user can be identified in different manners. For example, the language(s) can be specified by the user, can be a default language based on a location where system 300 is sold (e.g., if system 300 was sold in France, then the default language would be French), can be based on previous inputs by the user (e.g., if the majority of previous inputs were in English, then the language would be English)).
Geidl in par 0058, further teaches that predictive keyboard engine 320 can determine how to change the layout and/or alphanumeric characters or symbols corresponding to the keys of soft keyboard 308, and/or determine which key a user intended to select with a particular user input in a variety of different manners. Predictive keyboard engine 320 is a learning system that is trained with various inputs (combinations of user input 310 and various different information describing the current input environment). This training involves providing engine 320 with the various inputs and the correct answer so that engine 320 can learn what answers should be given in response to the various inputs. An initial training is typically performed by the designers of predictive keyboard engine 320, and additional training can be performed during operation of system 300. This additional training can be performed, for example, based on feedback given to engine 320 indicating whether a particular output 340 was the correct output. Any of a variety of different learning systems can be used including artificial intelligence systems and other statistical-based systems. For example, such learning systems can include an artificial neural network, Bayesian inference system, k-nearest neighbor algorithm, and so forth.
However, Geidl does not specifically disclose training a unified neural network based on data stored in the keystroke log to enable the unified neural network to identify known features, and to learn unknown features [by updating at least one weight corresponding to the unified network based on the unknown features]; and predicting, by the unified neural network in the device, a predicted keystroke based on the known features and the unknown features. 
Zhai teaches a method that determine, based on at least one spatial feature of a gesture that is processed by a computing device using a neural network, at least one character string (See Zhai’s Abstract). Zhai in Col. 10 line 56 – Col. 11 line 2, further teaches that based on the input values of this particular frame, the neural network used by keyboard module 22 may generate one or more probabilities of one or more characters. For instance, the neural net may indicate a probability of 0.8 for the character “I,” a probability of 0.05 for the character “U,” a probability of 0.05 for the character “O,” a probability of 0.05 for the character “J,” and a probability of 0.05 for the character “K.” The output values of the neural network may be structured in a column vector (e.g., column matrix) of an output matrix. For instance, each column of the output matrix may represent a set of probabilities for respective characters based on a respective frame that is input to the neural network.
Zhai in Col 11 lines 18 – 4, further teaches that the Keyboard module 22 may determine one or more character strings based on the output of the neural network. For instance, keyboard module 22 may model the probabilities of the characters for each respective column vector of the output matrix in a data structure, and determine which character strings have higher probabilities than other character strings.
Zhai in Col. 33, lines 15 – 19, further teaches that the computing device may output, for display at the output device, based at least in part on the processing of the at least one spatial feature of the gesture using the neural network, the at least one character string.
Zhai in Col. 26 lines 50 – 63, further teaches that artificial neural network architectures may have varying depth, width and directionality. Keyboard module 22 may determine a set C that includes a set of small case English characters in addition to the apostrophe, comma and dot characters. In some examples, keyboard module 22 may set C=custom character. Keyboard module 22 may initialize all weights or learnable parameters to be Gaussian distributed with a mean of 0 and a standard deviation of 0.01. An LSTM that uses memory block 100 may use a hyperbolic tangent activation unit for cell inputs and outputs and logistic units for all the gates. Keyboard module 22 may implement gradient clipping to avoid gradient explosion. In some examples, keyboard module 22 trains neural network with a learning rate set to 0.01.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Zhai with the teachings as in Geidl in order to predict a key by using probabilities in a neural network as disclosed in Zhai. The motivation for doing so would have been to provide a method that speed up text entry and increase efficiency of gesture based text input (See Zhai’s Col. 1 lines 20 – 28).
However, Geidl in view of Zhai does not specifically disclose by updating at least one weight corresponding to the unified network based on the unknown features.
Wu in par 0076 - 0077 and Fig. 3, teaches that Step S350 may comprise: obtaining complete topic word vectors from the probability distributions of complete words to topics, selecting a complete topic word vector as a to-be-processed topic vector, using every two complete words in the to-be-processed topic vector as a to-be-processed phrase, calculating a relevance weight of the to-be-processed phrase in each complete topic word vector, respectively, using a sum of the relevance weights of the to-be-processed phrase in all complete topic word vectors as a relevance score of the to-be-processed phrase, using a next complete topic word vector as the to-be-processed topic vector, and repeating the above steps until relevance scores of all to-be-processed phrases are obtained through calculation. In step S360, determine, according to an obtained query word and the obtained relevance score between every two complete word, a keyword corresponding to the query word.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Wu with the teachings as in Geidl and Zhai in order to determine a plurality of vectors as disclosed in Wu. The motivation for doing so would have been to effectively provide the user using artificial intelligence technologies a keyword recommendation that is more pertinent for more refined texts in an industry, thus suggesting relevant keywords associated with the user (See Wu’s par 0002 and 0006).

Regarding Claim 9, Geidl in view of Zhai and in further view of Wu teaches the limitations contained in parent Claim 8. Geidl further teaches:
further comprising: 
receiving by the device, contextual parameters (Geidl in par 0031 and Fig. 3, teaches that predictive keyboard engine 340 outputs a predicted input string 360 which is a prediction by engine 340 of a particular word or phrase that the user is inputting. Outputting this predication allows the user to select an "autocomplete" option where the predicted word or phrase is input without the user needing to enter any more characters of the word or phrase. Geidl in par 0063 and Fig. 4, further teaches that a particular one or more keys that were intended to be selected by the user input are determined (act 406) based at least in part on the information obtained in act 404. An indication of the one or more keys that were determined to be selected by the user is output (act 408). An indication of a predicted input string is also optionally output (act 410)); and 
However, Geidl does not specifically disclose training the unified neural network based on the contextual parameters to enable the unified neural network to identify the known features and learn the unknown features.  
Zhai in Col. 26 lines 50 – 63, further teaches that artificial neural network architectures may have varying depth, width and directionality. Keyboard module 22 may determine a set C that includes a set of small case English characters in addition to the apostrophe, comma and dot characters. In some examples, keyboard module 22 may set C=custom character. Keyboard module 22 may initialize all weights or learnable parameters to be Gaussian distributed with a mean of 0 and a standard deviation of 0.01. An LSTM that uses memory block 100 may use a hyperbolic tangent activation unit for cell inputs and outputs and logistic units for all the gates. Keyboard module 22 may implement gradient clipping to avoid gradient explosion. In some examples, keyboard module 22 trains neural network with a learning rate set to 0.01.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Zhai with the teachings as in Geidl in order to predict a key by using probabilities in a neural network as disclosed in Zhai. The motivation for doing so would have been to provide a method that speed up text entry and increase efficiency of gesture based text input (See Zhai’s Col. 1 lines 20 – 28).

Regarding Claim 10, Geidl in view of Zhai and in further view of Wu teaches the limitations contained in parent Claim 9. Geidl further teaches:
wherein the contextual parameters comprises at least one of sensor values, device parameters, user parameters, user activities (Geidl in par 0032, further teaches that operation mode detection module 322 detects the operation mode of the device on which soft keyboard 308 is being displayed. The operation mode can include, for example, the physical situation and/or geographical location of the device. The physical situation refers to a physical description of how the device is being used. This physical description can include, for example, whether the device is stationary or moving, whether the device is oriented in a particular direction, and so forth. The physical situation can be determined in different manners, such as being specified by a user of the device, using motion sensors in the device, based on peripheral devices or other components that the device is coupled to, based on communications with a wireless base or access point, and so forth).  

Regarding Claim 11, Geidl in view of Zhai and in further view of Wu further teaches the limitations contained in parent Claim 9. Geidl further teaches:
further comprising: 
fusing features obtained from the keystroke log and the contextual parameters to construct feature vectors (Geidl in par 0050, further teaches that the predictive keyboard engine 320 receives information describing the current environment from the various modules 322 – 332. Predictive keyboard engine 320 uses this information describing the current input environment to change the layout and/or alphanumeric characters or symbols corresponding to the keys of soft keyboard 308, and/or to determine which key a user intended to select with a particular user input).
However, Geidl does not specifically disclose 34training, the unified neural network based on the feature vectors.  
Zhai in Col. 26 lines 50 – 63, further teaches that artificial neural network architectures may have varying depth, width and directionality. Keyboard module 22 may determine a set C that includes a set of small case English characters in addition to the apostrophe, comma and dot characters. In some examples, keyboard module 22 may set C=custom character. Keyboard module 22 may initialize all weights or learnable parameters to be Gaussian distributed with a mean of 0 and a standard deviation of 0.01. An LSTM that uses memory block 100 may use a hyperbolic tangent activation unit for cell inputs and outputs and logistic units for all the gates. Keyboard module 22 may implement gradient clipping to avoid gradient explosion. In some examples, keyboard module 22 trains neural network with a learning rate set to 0.01.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Zhai with the teachings as in Geidl in order to predict a key by using probabilities in a neural network as disclosed in Zhai. The motivation for doing so would have been to provide a method that speed up text entry and increase efficiency of gesture based text input (See Zhai’s Col. 1 lines 20 – 28).

Regarding Claim 12, Geidl in view of Zhai and in further view of Wu teaches the limitations contained in parent Claim 11. Zhai further teaches:
Geidl in par 0058, further teaches that predictive keyboard engine 320 is a learning system that is trained with various inputs (combinations of user input 310 and various different information describing the current input environment). This training involves providing engine 320 with the various inputs and the correct answer so that engine 320 can learn what answers should be given in response to the various inputs. Any of a variety of different learning systems can be used including artificial intelligence systems and other statistical-based systems. For example, such learning systems can include an artificial neural network, Bayesian inference system, k-nearest neighbor algorithm, and so forth.
However, Geidl does not specifically disclose wherein the unified neural network in the device can determine whether the features are known or unknown based on values of the feature vectors.  
Zhai in Col. 10 lines 3 – 6 and 19 – 27, teaches that keyboard module 22 may determine, based on at least one spatial feature of the gesture that is processed by computing device 10 using a neural network, at least one character string. The input values of the spatial features at a particular point in time may be structured in a “frame,” which may be a column vector of an input matrix. Zhai in Col. 10 line 56 – Col. 11 line 2, further teaches that based on the input values of this particular frame, the neural network used by keyboard module 22 may generate one or more probabilities of one or more characters. For instance, the neural net may indicate a probability of 0.8 for the character “I,” a probability of 0.05 for the character “U,” a probability of 0.05 for the character “O,” a probability of 0.05 for the character “J,” and a probability of 0.05 for the character “K.” The output values of the neural network may be structured in a column vector (e.g., column matrix) of an output matrix. For instance, each column of the output matrix may represent a set of probabilities for respective characters based on a respective frame that is input to the neural network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Zhai with the teachings as in Geidl in order to predict a key by using probabilities in a neural network as disclosed in Zhai. The motivation for doing so would have been to provide a method that speed up text entry and increase efficiency of gesture based text input (See Zhai’s Col. 1 lines 20 – 28).

Regarding Claim 13, this Claim merely recites a device for predicting keystrokes comprising: a memory storing computer-readable instructions; and a processor, the processor when executing the computer-readable instructions configured to perform instructions as similarly disclosed in Claim 1. Accordingly, Geidl in view of Zhai and in further view of Wu discloses/teaches every limitation of Claim 13, as indicated in the above rejection of Claim 1.

Regarding Claim 14, this Claim merely recites a device for predicting keystrokes comprising: a memory storing computer-readable instructions; and a processor, the processor when executing the computer-readable instructions configured to perform instructions as similarly disclosed in Claim 2. Accordingly, Geidl in view of Zhai and in further view of Wu discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 2.

Regarding Claim 15, this Claim merely recites a device for predicting keystrokes comprising: a memory storing computer-readable instructions; and a processor, the processor when executing the computer-readable instructions configured to perform instructions as similarly disclosed in Claim 3. Accordingly, Geidl in view of Zhai and in further view of Wu discloses/teaches every limitation of Claim 15, as indicated in the above rejection of Claim 3.

Regarding Claim 17, this Claim merely recites a device for predicting keystrokes comprising: a memory storing computer-readable instructions; and a processor, the processor when executing the computer-readable instructions configured to perform instructions as similarly disclosed in Claim 5. Accordingly, Geidl in view of Zhai and in further view of Wu discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 5.

Regarding Claim 18, this Claim merely recites a device for predicting keystrokes comprising: a memory storing computer-readable instructions; and a processor, the processor when executing the computer-readable instructions configured to perform instructions as similarly disclosed in Claim 6. Accordingly, Geidl in view of Zhai and in further view of Wu discloses/teaches every limitation of Claim 18, as indicated in the above rejection of Claim 6.

Regarding Claim 19, this Claim merely recites a device for predicting keystrokes comprising: a memory storing computer-readable instructions; and a processor, the processor when executing the computer-readable instructions configured to perform instructions as similarly disclosed in Claim 7. Accordingly, Geidl in view of Zhai and in further view of Wu discloses/teaches every limitation of Claim 19, as indicated in the above rejection of Claim 7.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
Applicant argues: that that the combined references fail to disclose or suggest “obtaining, by a device, aggregated data representing a cumulative impact of a plurality of types of factors affecting a typing behavior of a user, based on receiving a keystroke from the user, wherein the plurality of features vectors are determined by at least one of normalizing the plurality of features and encoding the plurality of features, wherein an extracted feature is normalized by a factor unique to the extracted feature, and wherein the extracted feature is encoded if the extracted feature is non-numerical, as claimed.

	The examiner agree with the applicant remarks with respect to wherein the plurality of features vectors are determined by at least one of normalizing the plurality of features and encoding the plurality of features, wherein an extracted feature is normalized by a factor unique to the extracted feature, and wherein the extracted feature is encoded if the extracted feature is non-numerical, applicant remarks are persuasive, however the claim amendment change the scope of the claim when being interpreted as a whole and required further consideration. Upon further consideration a new ground of rejection is presented in view of Wu (See the above rejection of Claim 1.

	The examiner respectfully disagrees with respect to “obtaining, by a device, aggregated data representing a cumulative impact of a plurality of types of factors affecting a typing behavior of a user”, The examiner maintain that Geidl teaches or suggests the claim limitation. 
	Geidl in par 0030 and Fig. 3, teaches that predictive keyboard engine 320 outputs an indication 340 of which key a user intended to select with a particular user input. Geidl in par 0032, further teaches that operation mode detection module 322 detects the operation mode of the device on which soft keyboard 308 is being displayed. Geidl in par 0035, further teaches that language dictionaries module 324 makes one or more language- specific dictionaries available to predictive keyboard engine 320. Predictive keyboard engine 320 can use various information from different modules 322-332 to attempt to identify particular words or phrases that are being input by a user, one of which is the specific language typically being used by the user. Geidl in par 0062, further teaches that a user input is received via a soft keyboard (act 402). Information describing a current input environment is obtained (act 404). This information can be any of a variety of different types of information, such as the information discussed with reference to modules 322-332); 
	Geidl clearly discloses that in response to a user performing a input via a soft keyboard, information describing the current environment is obtained. The obtained information can be interpreted as the cumulative impact of a plurality of types of factor affecting a typing behavior of the user. As shown in figure 3, the modules 322 – 332, represent data that include a plurality of factors associated with the behavior of the user, such as language detection module and dictionaries. 
	Accordingly, the examiner maintains that Geidl teaches or suggests obtaining, by a device, aggregated data representing a cumulative impact of a plurality of types of factors affecting a typing behavior of a user” as claimed.

Applicant's remaining arguments with respect to claims are substantially encompassed in the arguments above, therefore examiner responds with the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/           Primary Examiner, Art Unit 2176